MEMORANDUM **
Vinod Kumar, also known as Ashok Kumar, a native and citizen of India, petitions for review of a May 7, 2003, order of the Board of Immigration Appeals denying Kumar’s fifth motion to reopen proceedings.
Kumar’s opening brief, which argues only his substantive entitlement to asylum, withholding of removal, and relief under *719the Convention Against Torture, does not challenge the ground on which the Board denied his motion to reopen: that the motion exceeded the numerical limitation set forth at 8 C.F.R. § 8.2(c)(2). Kumar has therefore waived any contention that the Board abused its discretion by denying the motion to reopen. Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.